NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 19, 2015* 
                                 Decided March 20, 2015 
                                              
                                          Before 
 
                        DANIEL A. MANION, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐2290 
 
VARNADOR SUTTON,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Indiana, Indianapolis Division. 
      v.                                           
                                                  No. 13‐cv‐406 
UNITED STATES OF AMERICA,                          
      Defendant‐Appellee.                         Sarah Evans Barker, 
                                                  Judge. 
 
                                        O R D E R 

      In 2008 Varnador Sutton was convicted of defrauding Indiana Medicaid, and his 
sentence included forfeiture of certain assets related to his scheme. In this civil suit 
Sutton challenges various aspects of that forfeiture. The district court concluded that it 
lacked jurisdiction over Sutton’s claim. We affirm.       
       


                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐2290                                                                               Page 2 
 
        Our opinion from Sutton’s direct criminal appeal details the facts and procedural 
history of his prosecution, United States v. Sutton, 582 F.3d 781 (7th Cir. 2009), but we 
highlight those facts that are most relevant to this appeal. Sutton was charged in 2007 
with defrauding Indiana Medicaid in violation of 18 U.S.C. § 3147. Sutton, the 
indictment alleged, ran a counseling business that had no patients but nevertheless 
charged the state for providing psychological services. The indictment also gave notice 
of the government’s intent to seek forfeiture of assets it determined were proceeds of 
Sutton’s fraud. A jury found Sutton guilty, and the district court determined that the 
government had shown by a preponderance of the evidence that Sutton received about 
$3.3 million in profit from his scheme. A money judgment in that amount was entered, 
and the government promptly notified the parties and court of its intention to forfeit 
Sutton’s assets to satisfy the judgment.   
         
        The government ultimately forfeited three bank accounts, three vehicles, and five 
parcels of land. Sutton did not challenge the forfeiture in either his direct criminal 
appeal or in a later appeal after we had remanded for resentencing. See United States v. 
Sutton, 431 F. App’x 486 (7th Cir. 2011). Meanwhile, however, he filed a motion seeking 
return of his property under Federal Rule of Criminal Procedure 41(g). He then learned, 
to his apparent surprise, that his property already had been liquidated.   
         
        His response to this unsuccessful bid to get his property back has been a flurry of 
litigation, including this lawsuit, his fourth on the subject. The district court gleaned 
two claims from Sutton’s narrative complaint: a challenge to the government’s power to 
forfeit his assets and a challenge to the amount forfeited. The court, explaining that 
these claims belonged in a direct appeal of his criminal sentence rather than an action 
for return of the property, concluded that it lacked jurisdiction over Sutton’s complaint. 
See Young v. United States, 489 F.3d 313, 316 (7th Cir. 2007).   
         
        On appeal Sutton argues that the district court misapprehended the essential 
nature of his claim. He maintains that he sought to challenge the sufficiency of the 
government’s notice that it would forfeit his assets, grounding his challenge in due 
process. But even if we accept that characterization, the Indiana district court would be 
without jurisdiction to entertain his claim. Under the Tucker Act, 28 U.S.C. § 1491(a)(1), 
jurisdiction over constitutional claims against the government for monetary relief in 
excess of $10,000 lies only in the Court of Federal Claims. See United States v. Bormes, 133 
S. Ct. 12, 16–17 & n.2 (2012); Global Relief Found., Inc., v. O’Neill, 315 F.3d 748, 754 (7th 
Cir. 2002). Sutton argues that the Tucker Act is inapplicable because he seeks “equitable 
relief,” see E. Enters. v. Apfel, 524 U.S. 498, 522 (1998), but this argument is belied by his 
No. 14‐2290                                                                        Page 3 
 
prayer for “equitable relief in the amount of $2,436,961.10.” Requests for such monetary 
damages must be brought in the United States Court of Federal Claims. 
                                                                              AFFIRMED.